On Rehearing.
O’NIELL, J.
The learned counsel in this case are unable to cite a case, and we are unable to find one, in which the Supreme Court of Mississippi has construed section 5090 of the Code of that state. The statute declares that a bequest or legacy in favor of a religious or ecclesiastical institution, for its own benefit or for charitable uses or purposes, shall be null and void, and that the heir at law shall take the property so devised or bequeathed as though no testamentary disposition had been made.
It so happens that the residuary legatee in this case is precluded from taking the proceeds of the sale of the Biloxi property by the interpretation given to the statute of Mississippi by the parties to this litigation. Hence we are not required to decide whether the Mississippi statute should be construed so strictly and literally as to permit the heir at law to take the legacy or proceeds of the sale of the property in Biloxi, Miss., to the exclusion of the residuary legatee.
It is suggested in the brief filed by the executor, in support of the application for rehearing, that the Charity Hospital in New Orleans is not precluded by the statute of Mississippi from receiving, as the residuary legatee, the proceeds of the sale of the property in Biloxi, because the Mississippi statute does not expressly declare null a bequest *455made directly to a charitable institution, but only declares null a bequest made to a religious or ecclesiastical institution, whether for its benefit or for charitable uses or purposes. We cannot now adopt that construction of the statute of Mississippi, since the executor and the heir at law have taken the position that the bequest to the Charity Hospital in Biloxi was null and void, and have sold the property, and the executor has the proceeds for distribution. The testamentary disposition with respect to the property in Biloxi is in these words:
“I wish it sold and the proceeds equally divided between the Charity Hospital of Biloxi and the Lutherisher Yerein of Biloxi, for the purpose of building a church, but, should this Lutherisher Verein no longer exist, then I give all to the Charity Hospital of Biloxi, Mississippi.”
Then immediately follows the residuary bequest, viz.:
“All else I die possessed of in the United States I give and bequeath unto the Charity Hospital of New Orleans, La.”
If article 5090 of the Mississippi Code does not declare null as to the property in Biloxi, Miss., the residuary bequest to the Charity Hospital in New Orleans, the particular legacy of that property to the Charity Hospital in Biloxi was not null; and, in that event, neither would the Charity Hospital in New Orleans nor the heir at law take the proceeds of the sale of the Biloxi property. Since the executor and the heir at law have taken the position that the bequest of the property in Biloxi to the Charity Hospital in that city is null and void, and since the Charity Hospital in New Orleans, as residuary legatee, has no interest in contesting that interpretation of the statute, we are not called upon to question its correctness. Our opinion is that the Charity Hospital in New Orleans, as residuary legatee, cannot take the proceeds of the sale of the Biloxi property, under the interpretation put upon the statute of Mississippi by the parties to this controversy, but that the money derived from the sale of the Biloxi property belongs to the succession of the testatrix, to the extent that it must pay its proportion of the debts of the succession.
It appears that, after paying all of the special legacies, the executor has on hand $1,-792.08. Of this sum $948.50 is the amount of the proceeds of the sale of the Biloxi property which the residuary legatee cannot take. The balance of $843.58 should go to the residuary legatee after the debts are paid. The debts of the succession amount to $1,153.03. If the proceeds of the sale of the Biloxi property be applied first to the payment of the debts, the heir at law will take nothing; and, if the residuum of $843.58, to which the residuary legatee is entitled, be applied first to the payment of the debts of the succession, the residuary legatee will take nothing. Our opinion is that the debts should be paid out of the two funds in the proportion which they bear to one another; that is, that the proceeds of the sale of the Biloxi property should contribute 53 per cent, or $611.11, and that the fund of $843.58 should contribute 47 per cent., that is, $541.92, to the páyment of the debts of the succession. Accordingly, the heir at law should receive $337.39, and the residuary legatee $301.66.
It is suggested in a supplemental brief on behalf of the executor that the opposition of Mrs. Koy, the heir at law, was filed too late to avail her, being filed after the account was homologated, in so far as it was not opposed. No such objection was made to the trial, nor on the trial, of Mrs. Koy’s opposition. On the contrary, it was said in the executor’s original brief filed in this court:
“Mrs. Koy, through her attorney, complains that the judgment of homologation was not binding upon her, because, as an heir, she was entitled to a notice and citation, etc. The contention is now a vain one, because her case was fully heard on her opposition; no exception that it came too late was made or insisted upon. Her complaint was heard and fully tried, and if this court finds that she is entitled to what she *457claims, there is no technical defense made at this time to delay such an adjustment.”
Under these circumstances we will not now consider the contention that the claim made by the heir at law was foreclosed by the judgment homologating the account in so far as it had not been opposed when the judgment was rendered.
As there may be additional charges to be accounted for, since the account was rendered, we will not now render judgment amending the account and homologating it as amended, but will remand the case for a settlement of the succession according- to the views expressed in this opinion.
Por the reasons assigned, the judgment homologating the account of the executor is annulled and set aside, and it is now ordered that this case be remanded to the civil district court to be proceeded with according to the views herein expressed. The costs of this appeal are to be paid from the funds in the hands of the executor, and apportioned as stated above.
MONROE, O. J., dissents.